Fourth Court of Appeals
                                          San Antonio, Texas

                                                 JUDGMENT
                                              No. 04-13-00594-CV

                            IN THE INTEREST OF R.F. III, a Minor Child 1

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-PA-01485
                              Honorable Richard Garcia, Judge Presiding

         BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. No costs shall be assessed against Appellant in relation to this appeal because he
qualifies as indigent. See TEX. R. APP. P. 20.1.

         SIGNED January 29, 2014.


                                                           _____________________________
                                                           Patricia O. Alvarez, Justice




1
 This termination matter originally involved three children and was styled In the Interest of J.R.P.R., et al. However,
Appellant Raymond F. is not the father of the child denominated in the style, but is only the father of R.F. III.
Accordingly, we have altered the style contained in the papers below to accurately reflect R.F. III, the child at issue
on appeal.